DETAILED ACTION
In a communication received on 14 October 2022, applicant(s) amended claims 1, 4, 6, 7, 10, 16, 18 and 20.
Claims 1-4, 6, 7, 9, 10, 14-16 and 18-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 6, 7, 10, 16, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, 7, 9, 10, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 2016/0073482 A1) in view of Ledvina et al. (US 10,091,303), and further in view of Shapiro et al. (US 2019/0208363 A1).

With respect to claim 1, Fok discloses: a system comprising:
a communication circuit; a processor operatively connected to the communication circuit; and a memory operatively connected to the processor, wherein the memory stores instructions that, when executed by the processor (i.e., a network control device in Fok, ¶0061), cause the system to:
receive, from a plurality of first external devices associated with a first account of a first user, first information including first log information and second log information of each of the plurality of the first external devices, using the communication circuit (i.e., fetching device information of a mobile device; each of plurality of IoT devices communicating attribute and state updates to peers in Fok, ¶0045, ¶0103),
wherein the first log information is associated with the first account of the first user (i.e., registering device with user in Fok, ¶0078) and the second log information is associated with a second account of a second user (i.e., registering association between IoT light devices and multiple users with their preferences in Fok, ¶0078), and
wherein the first log information indicates a first usage record that each of the plurality of the first external devices is used by the first user, and the second log information indicates a second usage record that each of the plurality of the first external devices is used by the second user (i.e., each user can have registered user preferences, in other words a record of how the user wants to use lighting devices in a scene in Fok, ¶0078),
receive, from a context server, context information associated with the first account of the first user, using the communication circuit, wherein the context  information is generated based on the first usage record and location information of a second external device of the first user (i.e., determining  lighting setting based on fetching mobile device attributes, state, and capabilities and that mobile device of user enters the kitchen via location positioning procedures in Fok, ¶0076, ¶0102),
receive location information of a third external device associated with the second account of the second  user, from the third external device, using the communication circuit (i.e., location positioning procedures for locating multiple IoT devices in a defined region; two user devices may be detected in proximity to the same region in Fok, ¶0076, ¶0102),
identify whether the first user and the second user are present together in proximity to each other based on the information of the second external device and the location information of the third external device (i.e., identifies that two or more users are in proximity to the IoT region, therefore suggesting  the two users are in proximity to each other; based on location of user mobile devices, and can determine that a device has entered a region in Fok, ¶0076, ¶0078),
in response to identifying that the first user and the second user are not present together in proximity to each other, determine a first usage pattern of using the plurality of the first external devices, based on the first log information and the context information (i.e., if the users are not in proximity, determining the single user in the IoT region a 1st lighting configuration based on the single users preferences in Fok, ¶0078, ¶0102),
in response to identifying that the first user and the second user are present together in proximity to each other, determine a second usage pattern, based on the first log information, the second log information, and the context information (i.e., if the two users are in proximity of each other, determine a 2nd lighting configuration based on  weighted average of preferred lighting scenes based respective preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene in Fok, ¶0078),
wherein the first usage pattern is different from the second usage pattern (i.e., when determining a 1st lighting configuration considering only a single users preferences/usage and determining a 2nd lighting configuration considering an average of two proximal users preferences/usage in Fok, ¶0078, ¶0102),
transmit third information based on the first usage pattern or the second usage pattern to the second external device through the communication circuit (i.e., control device sends commands to mobile device of user and other IoT devices based on the determined lighting configuration of at least mobile device entering a location in Fok, ¶0103-0104, fig. 17),
wherein the third information indicates an action of each of the plurality of the first external devices according to the first usage pattern or the second usage pattern (i.e., sending different commands corresponding to the determined light configuration/scene to the IoT devices in the region in Fok, ¶0104, fig. 17).

Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok do(es) not explicitly disclose the following.  Ledvina, in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences (col. 1 lines 13-42), discloses:
context server transmitting context information (i.e., central hub device aggregating and sharing user history or activity information of one or more users across one or more devices in Ledvina, col. 20 lines 4-42)
to cause the second external device to display the third information (i.e., based on mobile device of user's location and learned usage patter, display to the user information about configuring the devices controlled in Ledvina, col. 22 lines 1-16)
determine a usage pattern of using the plurality of devices based on log information and context (i.e., suggesting a device to control based on the user's sensed location and user's history or activity with the accessory device in Ledvina, col. 5 lines 5-10).
Based on Fok in view of Ledvina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ledvina to improve upon those of Fok in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences.

Fok discloses control device sends commands to mobile device of user and other IoT devices based on the determined lighting configuration of at least mobile device entering a location (¶0103-0104, fig. 17).  Fok and Ledvina do(es) not explicitly disclose the following.  Shapiro, in order to improve tracking and monitoring functionality through artificial intelligence prediction based on historic data (¶0198), discloses: register a voice assistant call corresponding to the third information based on the first usage pattern or the second usage pattern as a command (i.e., provide or invoke a virtual assistant corresponding to a trigger based on condition of the user, wherein the virtual assistant can assist in the functioning of the device through voice recognition, wherein the AI can make predictions based on historic data regarding the triggering of virtual assistant in Shapiro, col. 8 lines 56-67).
Based on Fok in view of Ledvina, and further in view of Shapiro, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Shapiro to improve upon those of Fok in order to improve tracking and monitoring functionality through artificial intelligence prediction based on historic data.

With respect to claim 2, Fok discloses: the system of claim 1, wherein the plurality of the first external devices include Internet of Thing (IoT) devices. (i.e., Internet of Things (IoT) devices in Fok, ¶0028).

With respect to claim 3, Fok discloses: the system of claim 1, wherein the first information includes at least one of an attribute of each of the plurality of the first external devices, a state of each of the plurality of the first external devices, or a value corresponding to the state of each of the plurality of the first external devices (i.e., fetching device information of a mobile device; each of plurality of IoT devices communicating attribute and state updates to peers in Fok, ¶0045, ¶0103), and context information includes at least one of information associated with the second external device, a location, a time, an application in use, or information of a device in proximity to the second external device (i.e., determining if users are together, for a single user entering a region determine lighting configurations based on user preferences and the user entering a region of IoT devices in Fok, ¶0078, ¶0102).

With respect to claim 4, Fok discloses: the system of claim 1, wherein the instructions, when executed by the processor, further cause the system to: cause the second external device to provide a user interface for controlling the plurality of the first external devices based on the first usage pattern or the second usage pattern of the plurality of the first external devices and to receive an input through the user interface (i.e., an interface for receiving user input to select a given scene and control that scene in Fok, ¶0097).

With respect to claim 6, Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok do(es) not explicitly disclose the following.  Ledvina, in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences (col. 1 lines 13-42), discloses: the system of claim 1, wherein the instructions, when executed by the processor, further cause the system to: receive fourth information (i.e., aggregated information about locations and corresponding accessory devices in Ledvina, col. 20 lines 4-24) including a context of the first user (i.e., locations and accessory device information in Ledvina, col. 20 lines 4-24) from a fourth external device (i.e., central hub and/or indirectly from other controlling devices in Ledvina, col. 20 lines 4-24) determining the context of the first user based on the first information (i.e., mobile device with contextual sensor data in Ledvina, col. 15 lines 1-28), using the communication circuit (i.e., receiving aggregated location and accessory information from one or more devices associated with the user such as a central hub or other controlling devices in Ledvina, col. 20 lines 4-24).
Based on Fok in view of Ledvina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ledvina to improve upon those of Fok in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences.

With respect to claim 7, Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok do(es) not explicitly disclose the following.  Ledvina, in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences (col. 1 lines 13-42), discloses: the system of claim 6, wherein the context is further determined depending on behavior patterns of the first user or a state of the first user within a specific time period (i.e., usage of sensor position data during a certain period of time such as the last seven weeks in Ledvina, col. 17 lines 35-40), and
wherein the behavior patterns of the first user are inferred based on location information of the second external device of the first user and at least one of the first usage pattern or the second usage pattern (i.e., learning of user's patter of accessory device usage according to location of the device and predict accessory device usage in Ledvina, col. 14 lines 23-36).
Based on Fok in view of Ledvina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ledvina to improve upon those of Fok in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences.

With respect to claim 9, Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok do(es) not explicitly disclose the following.  Ledvina, in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences (col. 1 lines 13-42), discloses: the system of claim 1, wherein the log information comprises a usage record of each oflnternet of Thing (IoT) devices for each of users (i.e., aggregate history or usage activity in an account based cloud for one or more devices to aggregate and share and process the information in Ledvina, col. 20 line 62 to col. 21 line 4).
Based on Fok in view of Ledvina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ledvina to improve upon those of Fok in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences.

With respect to claim 10, the limitation(s) of claim 10 are similar to those of claim(s) 1.  Therefore, claim 10 is rejected with the same reasoning as claim(s) 1.
Fok further discloses: wherein the scene includes actions or states of each of the plurality of the first external devices based on the first usage pattern or the second usage pattern, having time series characteristics (i.e., defining a scene and light output for a device for a defined duration in Fok, ¶0094, fig. 15).
Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok do(es) not explicitly disclose the following.  Ledvina, in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences (col. 1 lines 13-42), discloses: 
generating a scene corresponding to the first user based on the context information and at least one of the first usage pattern or the second usage pattern (i.e., display a user interface including devices for control by the user based on the sensors determining the location of the user in Ledvina, fig. 8, col. 21 line 62 to col. 22 line 16);
transmitting the scene to the second external device so as to be displayed in the second external device (i.e., controlling devices sharing information, display interface on user's watch instead of the mobile phone in Ledvina, col. 20 lines 43-51).
Based on Fok in view of Ledvina, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ledvina to improve upon those of Fok in order to improve the experience of controlling devices within the home dynamically based on the user's location and preferences.

With respect to claim 14, Fok does not disclose the following.  Ledvina discloses: the method of claim 10, wherein the actions or the states included in the scene are performed in different places (i.e., user interface for viewing and controlling a scene which includes adjusting lights in a family room and lights in a front porch area in Ledvina, fig. 10, col. 23 lines 27-34).
The limitations of claim 14 are rejected with the same analysis as claim 10.

With respect to claim 16, Fok does not disclose the following.  Ledvina discloses: the method of claim 10, wherein the actions or the states included in the scene are defined in association with location movement of the first user (i.e., actions and states on devices that occur when the device has moved a certain distance based on prediction event context in Ledvina, col. 8 lines 26-43).
The limitations of claim 16 are rejected with the same analysis as claim 10.

With respect to claim 18, Fok does not disclose the following.  Ledvina discloses: the method of claim 10, further comprising: transmitting the registered command to the plurality of first external devices (i.e., opening an accessory device with a corresponding user interface such as a voice or visual command in Ledvina, col. 16 lines 1-19).
The limitations of claim 18 are rejected with the same analysis as claim 10.

With respect to claim 19, Fok does not disclose the following.  Ledvina discloses: the method of claim 10, further comprising periodically collecting the log information including a usage record of each of Internet of Things (IoT) devices for each of users (i.e., routinely use collected data to modify the predictor modules with the observed logged activity in Ledvina, col. 17 lines 31-50, aggregate history or usage activity in an account based cloud for one or more devices to aggregate and share and process the information in Ledvina, col. 20 lines 31-51, and each user can have their own model and preferences in the system in col. 20 line 62 to col. 21 line 4).
The limitations of claim 19 are rejected with the same analysis as claim 10.


Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 2016/0073482 A1) in view of Ledvina et al. (US 10,091,303) and Shapiro et al. (US 2019/0208363 A1), and further in view of Fan et al. (US 2016/0349779 A1).

With respect to claim 15, Fok does not disclose the following.  Ledvina discloses expert center module may communicate suggestions of accessory devices to control to a user interface display of the mobile device or another device and/or control the device (col. 16 lines 20-33).  Fok, Ledvina, and Shapiro do(es) not explicitly disclose the following.  Fan, in order to improve energy savings in a smart home appliance environment (¶0006), discloses: the method of claim 10, wherein the actions or the states included in the scene are started at different points in time (i.e., smart control of power to appliances and devices with starting and ending times for modifying power supplies of devices in Fan, ¶0053-0055).
Based on Fok in view of Ledvina and Shapiro, and further in view of Fan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Fan to improve upon those of Fok in order to improve energy savings in a smart home appliance environment.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (US 2016/0073482 A1) in view of Ledvina et al. (US 10,091,303) and Shapiro et al. (US 2019/0208363 A1), and further in view of Ganesan et al. (US 2017/0108839 A1).

With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1.
Fok discloses determining a weighted average of preferred lighting scenes based on both of the users in proximity and corresponding preferences along with the context that the region is a kitchen between 7AM-10AM to determine a lighting scene (¶0078).  Fok, Ledvina, and Shapiro do(es) not explicitly disclose the following.  Ganesan, in order to improve user experience by automating observation of user behavior and interaction with various smart devices (¶0045), discloses: 
comparing the first usage pattern or the second usage pattern with a pre-stored previous usage pattern (i.e., existing patterns are identified while deviations that are observed over a period of time in Ganesan, ¶0038);
determining an action pattern of each of the plurality of the first external devices, which is included in the previous usage pattern but is not included in the first usage pattern or second usage pattern (i.e., prompt or communicate to user about the pattern of detected actions that may be removed if the current action pattern is desired in the future in Ganesan, ¶0042); and
transmitting the determined action pattern to the second external device such that the determined action pattern is displayed in the second external device (i.e., controlling devices sharing information, display interface on user's watch instead of the mobile phone in Ledvina, col. 20 lines 43-51).
Based on Fok in view of Ledvina and Shapiro, and further in view of Ganesan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Ganesan to improve upon those of Fok in order to improve user experience by automating observation of user behavior and interaction with various smart devices.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446. The examiner can normally be reached Monday through Friday 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sherman Lin
11/19/2022

/S. L./
Examiner, Art Unit 2447

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447